*790OPINION OF THE COURT
On summary consideration, order reversed, with costs, and the judgment of the Court of Claims reinstated. The findings made by the Court of Claims regarding value were supported by evidence in the record and adequately explained (see Matter of City of New York [A & W Realty Corp.], 1 NY2d 428) and affirmed by the Appellate Division. The value assigned to the remaining buildings Upon the subject property before the partial appropriation and the value thereafter were within the range of the expert testimony and yielded, upon calculation, a total of $10,000 in consequential damages. The Appellate Division thus erred, as a matter of law, in holding that there was no range of evidence on this element of damages.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.